— Consolidated actions to recover damages for personal injuries alleged to have been sustained by plaintiffs French and Norman Fiddelke, and for medical expenses and loss of services by plaintiff Herman Fiddelke. The jury rendered verdicts in favor of plaintiffs against defendant Birchfleld and in favor of defendant French against plaintiffs Fiddelke. Defendant Birchfleld appeals from judgments dated January 28, 1953, and February 6, 1953, and from a judgment dated June 18, 1953, resettling the judgment dated February 6, 1953, nunc pro tunc. Resettled judgment dated June 18, 1953, unanimously affirmed, with costs. No opinion. Appeal from judgment dated February 6, 1953, dismissed, without costs. The judgment has been superseded by the resettled judgment. Appeal from judgment dated January 28, 1953, dismissed. • The judgment is not printed in the record. Present — Nolan, P. J., Adel, Wenzel, MaeCrate and Schmidt, JJ.